 
AAPL — FORM 610RS - 1989


MODEL FORM RECORDING SUPPLEMENT TO
OPERATING AGREEMENT AND FINANCING STATEMENT


THIS AGREEMENT, entered into by and between     WHITT OIL & GAS, INC., a Texas
corporation , hereinafter referred to as “Operator”, and the signatory party or
parties other than Operator, hereinafter referred to individually as
“Non-Operator”, and collectively as “Non-Operators”.


WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or
Oil and Gas Interests in the land identified in Exhibit “A” (said land, Leases
and Interests being hereinafter called the ‘Contract Area”), and in any instance
in which the Leases or Interests of a party are not of record, the record owner
and the party hereto that owns the interest or rights therein are reflected on
Exhibit “A”;


WHEREAS, the parties hereto have executed an Operating Agreement dated effective
as of December 1, 2009 (herein the “Operating Agreement”), covering the Contract
Area for the purpose of exploring and developing such lands, Leases and
Interests for Oil and Gas; and


WHEREAS, the parties hereto have executed this agreement for the purpose of
imparting notice to all persons of the rights and obligations of the parties
under the Operating Agreement and for the further purpose of perfecting those
rights capable of perfection.


NOW, THEREFORE, in consideration of the mutual rights and obligations of the
parties hereto, it is agreed as follows:


1.     This agreement supplements the Operating Agreement, which Agreement in
its entirety is incorporated herein by reference, and all terms used herein
shall have the meaning ascribed to them in the Operating Agreement.


2.     The parties do hereby agree that:


A.     The Oil and Gas Leases and/or Oil and Gas Interests of the parties
comprising the Contract Area shall be subject to and burdened with the terms and
provisions of this agreement and the Operating Agreement, and the parties do
hereby commit such Leases and Interests to the performance thereof.


B.      The exploration and development of the Contract Area for Oil and Gas
shall be governed by the terms and provisions of the Operating Agreement, as
supplemented by this agreement.


C.      All costs and liabilities incurred in operations under this agreement
and the Operating Agreement shall be borne and paid, and all equipment and
materials acquired in operations on the Contract Area shall be owned, by the
parties hereto, as provided in the Operating Agreement.


D.     Regardless of the record title ownership to the Oil and Gas Leases and/or
Oil and Gas Interests identified on Exhibit “A”, all production of Oil and Gas
from the Contract Area shall be owned by the parties as provided in the
Operating Agreement; provided nothing contained in this agreement shall be
deemed an assignment or cross-assignment of interests covered hereby.


E.      Each party shall pay or deliver, or cause to be paid or delivered, all
burdens on its share of the production from the Contract Area as provided in the
Operating Agreement.


F.      An overriding royalty, production payment, net profits interest or other
burden payable out of production hereafter created, assignments of production
given as security for the payment of money and those overriding royalties,
production payments and other burdens payable out of production heretofore
created and defined as Subsequently Created Interests in the Operating Agreement
shall be (i) borne solely by the party whose interest is burdened therewith,
(ii) subject to suspension if a party is required to assign or relinquish to
another party an interest which is subject to such burden, and (iii) subject to
the lien and security interest hereinafter provided if the party subject to such
burden fails to pay its share of expenses chargeable hereunder and under the
Operating Agreement, all upon the terms and provisions and in the times and
manner provided by the Operating Agreement.


G.      The Oil and Gas Leases and/or Oil and Gas Interests which are subject
hereto may not be assigned or transferred except in accordance with those terms,
provisions and restrictions in the Operating Agreement regulating such
transfers. This agreement and the Operating Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, and their respective heirs,
devisees, legal representatives, and assigns, and the terms hereof shall be
deemed to run with the leases or interests included within the lease Contract
Area.
 
- 1 -

--------------------------------------------------------------------------------


 
AAPL — FORM 610RS - 1989
 
H.     The parties shall have the right to acquire an interest in renewal,
extension and replacement leases, leases proposed to be surrendered, wells
proposed to be abandoned, and interests to be relinquished as a result of
non-participation in subsequent operations, all in accordance with the terms and
provisions of the Operating Agreement.


I.       The rights and obligations of the parties and the adjustment of
interests among them in the event of a failure or loss of title, each party’s
right to propose operations, obligations with respect to participation in
operations on the Contract Area and the consequences of a failure to participate
in operations, the rights and obligations of the parties regarding the marketing
of production, and the rights and remedies of the parties for failure to comply
with financial obligations shall be as provided in the Operating Agreement.


J.      Each party’s interest under this agreement and under the Operating
Agreement shall be subject to relinquishment for its failure to participate in
subsequent operations and each party’s share of production and costs shall be
reallocated on the basis of such relinquishment, all upon the terms and
provisions provided in the Operating Agreement.


K.     All other matters with respect to exploration and development of the
Contract Area and the ownership and transfer of the Oil and Gas Leases and/or
Oil and Gas Interest therein shall be governed by the terms and provisions of
the Operating Agreement.


3.     The parties hereby grant reciprocal liens and security interests as
follows:


 A.    Each party grants to the other parties hereto a lien upon any interest it
now owns or hereafter acquires in Oil and Gas Leases and Oil and Gas Interests
in the Contract Area, and a security interest and/or purchase money security
interest in any interest it now owns or hereafter acquires in the personal
property and fixtures on or used or obtained for use in connection therewith, to
secure performance of all of its obligations under this agreement and the
Operating Agreement including but not limited to payment of expense, interest
and fees, the proper disbursement of all monies paid under this agreement and
the Operating Agreement, the assignment or relinquishment of interest in Oil and
Gas Leases as required under this agreement and the Operating Agreement, and the
proper performance of operations under this agreement and the Operating
Agreement. Such lien and security interest granted by each party hereto shall
include such party’s leasehold interests, working interests, operating rights,
and royalty and overriding royalty interests in the Contract Area now owned or
hereafter acquired and in lands pooled or unitized therewith or otherwise
becoming subject to this agreement and the Operating Agreement, the Oil and Gas
when extracted therefrom and equipment situated hereon or used or obtained for
use in connection therewith (including, without limitation, all wells, tools,
and tubular goods), and accounts (including, without limitation, accounts
arising from the sale of production at the wellhead), contract rights, inventory
and general intangibles relating thereto or arising therefrom, and all proceeds
and products of the foregoing.


 B.     Each party represents and warrants to the other parties hereto that the
lien and security interest granted by such party to the other parties shall be a
first and prior lien, and each party hereby agrees to maintain the priority of
said lien and security interest against all persons acquiring an interest in Oil
and Gas Leases and Interests covered by this agreement and the Operating
Agreement by, through or under such party. All parties acquiring an interest in
Oil and Gas Leases and Oil and Gas Interests covered by this agreement and the
Operating Agreement, whether by assignment, merger, mortgage, operation of law,
or otherwise, shall be deemed to have taken subject to the lien and security
interest granted by the Operating Agreement and this instrument as to all
obligations attributable to such interest under this agreement and the Operating
Agreement whether or not such obligations arise before or after such interest is
acquired.


 C.     To the extent that the parties have a security interest under the
Uniform Commercial Code of the state in which the Contract Area is situated,
they shall be entitled to exercise the rights and remedies of a secured party
under the Code. The bringing of a suit and the obtaining of judgment by a party
for the secured indebtedness shall not be deemed an election of remedies or
otherwise affect the lien rights or security interest as security for the
payment thereof. In addition, upon default by any party in the payment of its
share of expenses, interest or fees, or upon the improper use of funds by the
Operator, the other parties shall have the right, without prejudice to other
rights or remedies, to collect from the purchaser the proceeds from the sale of
such defaulting party’s share of Oil and Gas until the amount owed by such
party, plus interest, has been received, and shall have the right to offset the
amount owned against the proceeds from the sale of such defaulting party’s share
of Oil and Gas. All purchaser of production may rely on a notification of
default from the non-defaulting party or parties stating the amount due as a
result of the default, and all parties waive any recourse available against
purchasers for releasing production proceeds as provided in this paragraph.
 
- 2 -

--------------------------------------------------------------------------------


 
AAPL — FORM 610RS - 1989
 
 D.    If any party fails to pay its share of expenses within one hundred-twenty
(120) days after rendition of a statement therefor by Operator the
non-defaulting parties, including Operator, shall, upon request by Operator, pay
the unpaid amount in the proportion that the interest of each such party bears
to the interest of all such parties. The amount paid by each party so paying its
share of the unpaid amount shall be secured by the liens and security rights
described in this paragraph 3 and in the Operating Agreement, and each paying
party may independently pursue any remedy available under the Operating
Agreement or otherwise.


 E.     If any party does not perform all of its obligations under this
agreement or the Operating Agreement, and the failure to perform subjects such
party to foreclosure or execution proceedings pursuant to the provisions of this
agreement or the Operating Agreement, to the extent allowed by governing law,
the defaulting party waives any available right of redemption from and after the
date of judgment, any required valuation or appraisement of the mortgaged or
secured property prior to sale, any available right to stay execution or to
require a marshalling of assets and any required bond in the event a receiver is
appointed. In addition, to the extent permitted by applicable law, each party
hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted hereunder or under the Operating
Agreement, such power to be exercised in the manner provided by applicable law
or otherwise in a commercially reasonable manner and upon reasonable notice.
 
 F.       The lien and security interest granted in this paragraph 3 supplements
identical rights granted under the Operating Agreement.


 G.       To the extent permitted by applicable law, Non-Operators agree that
Operator may invoke or utilize the mechanics’ or materialmen’s lien law of the
state in which the Contract Area is situated in order to secure the payment to
Operator of any sum due under this agreement and the Operating Agreement for
services performed or materials supplied by Operator.


 H.       The above described security will be financed at the wellhead of the
well or wells located on the Contract Area and this Recording Supplement may be
filed in the land records in the County or Parish in which the Contract Area is
located, and as a financing statement in all recording offices required under
the Uniform Commercial Code or other applicable state statutes to perfect the
above-described security interest, and any party hereto may file a continuation
statement as necessary under the Uniform Commercial Code, or other state laws.


4.     This agreement shall be effective as of the date of the Operating
Agreement as above recited. Upon termination of this agreement and the Operating
Agreement and the satisfaction of all obligations thereunder, Operator is
authorized to file of record in all necessary recording offices a notice of
termination, and each party hereto agrees to execute such a notice of
termination as to Operator’s interest, upon the request of Operator, if Operator
has complied with all of its financial obligations.
 
5.     This agreement and the Operating Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
devisees, legal representatives, successors and assigns. No sale, encumbrance,
transfer or other disposition shall be made by any party of any interest in the
Leases or Interests subject hereto except as expressly permitted under the
Operating Agreement and, if permitted, shall be made expressly subject to this
agreement and the Operating Agreement and without prejudice to the rights of the
other parties. If the transfer is permitted, the assignee of an ownership
interest in any Oil and Gas Lease shall be deemed a party to this agreement and
the Operating Agreement as to the interest assigned from and after the effective
date of the transfer of ownership; provided, however, that the other parties
shall not be required to recognize any such sale, encumbrance, transfer or other
disposition for any purpose hereunder until thirty (30) days after they have
received a copy of the instrument of transfer or other satisfactory evidence
thereof in writing from the transferor or transferee. No assignment or other
disposition of interest by a party shall relieve such party of obligations
previously incurred by such party under this agreement or the Operating
Agreement with respect to the interest transferred, including without limitation
the obligation of a party to pay all costs attributable to an operation
conducted under this agreement and the Operating Agreement in which such party
has agreed to participate prior to making such assignment, and the lien and
security interest granted by Article VII.B. of the Operating Agreement and
hereby shall continue to burden the interest transferred to secure payment of
any such obligations.


6.     In the event of a conflict between the terms and provisions of this
agreement and the terms and provisions of the Operating Agreement, then, as
between the parties, the terms and provisions of the Operating Agreement shall
control.
 
- 3 -

--------------------------------------------------------------------------------


 
AAPL — FORM 610RS - 1989
 
7.     This agreement shall be binding upon each Non-Operator when this
agreement or a counterpart thereof has been executed by such Non-Operator and
Operator notwithstanding that this agreement is not then or thereafter executed
by all of the parties to which it is tendered or which are listed on Exhibit “A”
as owning an interest in the Contract Area or which own, in fact, an interest in
the Contract Area. In the event that any provision herein is illegal or
unenforceable, the remaining provisions shall not be affected, and shall be
enforced as if the illegal or unenforceable provision did not appear herein.
 
8.     Other provisions.


IN WITNESS WHEREOF, this agreement shall be effective as of the 1st day of
December, 2009.



 
OPERATOR
     
WHITT OIL & GAS, INC
                   
By:
W. J. Whitt, President and CEO
   
Type or Print Name
       
Title:
President and CEO
 
Date:
   
Address:
PO BOX 3129
   
ALBANY, TX 76430-8055
             
NON-OPERATORS
       
ENERGY PRODUCERS, INC., a wholly owned subsidiary
 
of EGPI FIRECREEK, INC.
       
By:
Dennis R. Alexander, CEO
   
Type or Print Name
       
Title:
CEO
 
Date:
   
Address:
6564 SMOKE TREE LANE
   
SCOTTSDALE, ARIZONA 85253
               
By:
     
Type or Print Name
       
Title:
   
Date:
   
Address:
             

 
- 4 -

--------------------------------------------------------------------------------


 
AAPL — FORM 610RS - 1989

ACKNOWLEDGMENTS


STATE OF ___________________________________________
§
 
§
COUNTY OF _________________________________________
§



This instrument was acknowledged before me on this the _____ day of __________,
    2009       by   Dennis R. Alexander, CEO                        of
      Energy Producers, Inc., a Nevada Corporation            , on behalf of
said                 corporation             .


[SEAL]
       
Notary Public in and for
 



My Commission Expires:
 



STATE OF ___________________________________________
§
 
§
COUNTY OF _________________________________________
§



This instrument was acknowledged before me on this the _____ day of ___________,
         2009 by                      W. J.
Whitt                                                  ,                             President                                        
of Whitt Oil & Gas, Inc.         , a Texas corporation, on behalf of said
         corporation                                .


[SEAL]
     
Notary Public in and for
 



My Commission Expires:
 



STATE OF ___________________________________________
§
 
§
COUNTY OF _________________________________________
§



This instrument was acknowledged before me on this the _____ day
of _________________, _________ by
____________________________________________________________,
_____________________________________ of
_______________________________________________________________, a
__________________________________, on behalf of said
__________________________________________.


[SEAL]
         
Notary Public in and for
 



My Commission Expires:
 

 
- 5 -

--------------------------------------------------------------------------------


 
AAPL — FORM 610RS - 1989

EXHIBIT “A”


Leases, Lands and Interests



1.
That certain Oil, Gas and Mineral Lease dated September 17, 2007, by and between
Eugene Bell, Lessor, and E & D Bell, LLC, Lessee, recorded in Volume 194, Page
360, Real Property Records of Callahan County, Texas, covering the following two
(2) parcels of land in Callahan County, Texas, to-wit:



Tract I: Being 40 acres as near as is practicable in the form of a square around
the LCS Production of McWhorter #1 well, 2306’ FNL and 330’ FEL, Section 142,
Block 2, GH&H RR Co. Survey, Abstract 1651, Callahan County, Texas.


Tract II: Being 40 acres as near as is practicable in the form of a square
around the Ratex Energy, Inc. No. 3 Young well, 330’ FSL and 330’ FEL, Section
142, Block 2, GH&H RR Co. Survey, Abstract 1651, Callahan County, Texas.


2.
That certain Oil, Gas and Mineral Lease dated September 17, 2007, by and between
Harold Elledge, Lessor, and E & D Bell, LLC, Lessee, recorded in Volume 194,
Page 363, Real Property Records of Callahan County, Texas, covering the
following two (2) parcels of land in Callahan County, Texas, to-wit:



Tract I: Being 40 acres as near as is practicable in the form of a square around
the LCS Production of McWhorter #1 well, 2306’ FNL and 330’ FEL, Section 142,
Block 2, GH&H RR Co. Survey, Abstract 1651, Callahan County, Texas.


Tract II: Being 40 acres as near as is practicable in the form of a square
around the Ratex Energy, Inc. No. 3 Young well, 330’ FSL and 330’ FEL, Section
142, Block 2, GH&H RR Co. Survey, Abstract 1651, Callahan County, Texas.


3.
That certain Oil and Gas Lease dated ________________________, by and between
Sharon White Stewart, Lessor, and Whitt Oil & Gas, Inc., Lessee, recorded in
Volume _______, Page _______, Real Property Records of Stephens County, Texas,
and recorded in Volume ________, Page ________, Real Property Records of
Shackelford County, to the extent, and to the extent only, that said lease
covers the following parcel of land, to-wit:



Tract III: All of the Southeast One-fourth (SE/4) of Section 55, B.A.L., A-2746,
Stephens and Shackelford Counties, Texas.
 

--------------------------------------------------------------------------------


 